Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The best prior arts are Motokawa (US 20160006006) and JP H10-287138 (JP’138) as cited on the record.  Motokawa is relied on to teach plurality of battery modules being accommodated into a pack housing having crash plate on the side of the battery module extend greater than the length of the respective battery module.  However, Motokawa does not disclose that the pack housing have multiple guide grooves fitting with the sliding protrusions.  JP’138 is relied on to teach an enclosure covering the battery module.  However, modification of Motokawa as to form an enclosure instead of forming an open space where the connecting member are separated from other connecting member as taught by JP’138 would not have been obvious as that would constitute a teaching away of the structure and advantage of Motokawa.   For the reasons above, Claims 1, 5-11, and 13 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723